Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 11/20/2020, all requested changes to the claims have been entered.   

Response to Argument

1.	Applicant’s arguments filed on 11/20/2020 have been considered but they are moot in view of the new ground(s) of rejection.
 
35 USC § 101 consideration 

With respect to claim 15-20, paragraph [0050] states that a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other power media (e.g., 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-3, 8-10 and 15-17 are rejected under 35 USC 103 as being unpatentable over Stanley (US Patent 10,614,307) in view of Heinonen et al. (US 9,784,836) and MacPhee et al. (“Comparison of approaches for estimating individual tree height–diameter relationships in the Acadian forest region”, Forestry 2018; 91, 132–146, doi:10.1093/forestry/cpx039 Advance Access publication 23 September 2017).
With respect to claim 1, Stanley teaches detecting, by a processor (Fig. 3B, 310), the spectral characteristics of a target location (col. 7 lines 39-63, Data relating to the conductors and neighboring vegetation); 
detecting, by the processor, a first potentially hazardous object at the target location based on the spectral characteristics (neighboring vegetation); 
detecting, by the processor, a power line within a buffer distance of the first potentially hazardous object (col. 6 line 25 – col. 7 line 38); 
calculating, by the processor, a risk value for the first potentially hazardous object based on a risk of contact between the power line and the first potentially hazardous object (col. 7  lines 16-38); and 
issuing, by the processor, a work order to maintain the first potentially hazardous object to prevent contact with the power line based on the risk value (Fig. 2 ref label 212; col. 9 lines 19-24). 

      Stanley does not teach expressly that the first potentially hazardous object comprises a first tree and calculating the risk value for the first tree comprises: 
calculating, by the processor, a diameter of a tree crown of the a first tree; 
determining, by the processor, a species of the first tree based on the spectral characteristics;  
predicting, by the processor, a height of the first tree based on the species and the diameter of the first tree; Page 2 of 12Application No.: 16/266,951 
retrieving, by the processor, a height of the power line; and 
determining, by the processor, a likelihood that the tree contacts the power line based on the height of the tree, the diameter of the tree crown, and the height of the power line. 

  Heinonen et al. teach the first potentially hazardous object comprises a first tree and calculating the risk value for the first tree comprises: 
calculating, by the processor, a diameter of a tree crown of the a first tree; determining, by the processor, a species of the first tree based on the spectral characteristics (LiDAR image);  
retrieving, by the processor, a height of the power line (col. 7 lines 20-24); and 
determining, by the processor, a likelihood that the tree contacts the power line based on the height of the tree, the diameter of the tree crown, and the height of the power line (col. 7 lines 20-24). (col. 3 line 57- col. 4 line 5 and col. 6 lines 1 – 12) 

MacPhee et al. teach predicting, by the processor, a height of the tree (HT) based on the species (b0, b1 and b2 specified in table 3) and the diameter of the first tree (DBH) (pages 132-133, introduction equation (1) and (2); page 137 table 3). Page 2 of 12Application No.: 16/266,951 

        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to determining a likelihood that the tree contacts the power line based on the height of the tree (based on the species and the diameter of the tree), the diameter of the tree crown, and the height of the power line. in the method of Stanley.
      	The suggestion/motivation for doing so would have been that to use well known method to estimate a height of the tree and estimate the possibility of the tree to fall toward power line in the future.
Therefore, it would have been obvious to combine Heinonen et al. and MacPhee et al. with Stanley to obtain the invention as specified in claim 1.

With respect to claim 2, Stanley teaches that the spectral characteristics are retrieved from a satellite-based remote imaging sensor (col. 7 lines 39-63). 

With respect to claim 3, Stanley teaches that detecting the first potentially hazardous object at the target location is based on a ratio of reflected near infrared light and absorbed visible light (col. 7 lines 39-63, satellite LiDAR typically uses near infrared light).

With respect to claim 8, claim 8 is rejected as same reason as claim 1.
With respect to claim 9, claim 9 is rejected as same reason as claim 2.
With respect to claim 10, claim 10 is rejected as same reason as claim 3.
With respect to claim 15, claim 15 is rejected as same reason as claim 1.
With respect to claim 16, claim 16 is rejected as same reason as claim 2.
With respect to claim 17, claim 17 is rejected as same reason as claim 3.


Claim 4, 11 and 18 are rejected under 35 USC 103 as being unpatentable over Stanley (US Patent 10,614,307) in view of Heinonen et al. (US 9,784,836) and MacPhee et al. (“Comparison of approaches for estimating individual tree height–diameter relationships in the Acadian forest region”, Forestry 2018; 91, 132–146, doi:10.1093/forestry/cpx039 Advance Access publication 23 September 2017) further in view of Leppanen et al (US 2012/0169498).
Stanley,  Heinonen et al. and MacPhee et al. teaches all the limitations of claim 1 as applied above from which claim 4 respectively depend.
 Stanley also teaches the first potentially hazardous object comprises a first tree (col. 6 lines 19-22); and the computer- implemented method comprises P201805757US01Page 20 of 26detecting, by the processor, vegetation at the target location based on the spectral characteristics (col. 7 lines 39-63); 
      Stanley, Heinonen et al. and MacPhee et al. do not teach expressly that segmenting, by the processor, the vegetation using edge detection techniques to identify a plurality of trees, wherein the plurality of trees includes the first tree.
      	Leppanen et al. teach segmenting the vegetation using edge detection techniques to identify a plurality of trees, wherein the plurality of trees includes the first tree (para [0086] and [0102]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to identify trees using edge detection in the method of Stanley, Heinonen et al. and MacPhee et al.
      	The suggestion/motivation for doing so would have been that to use extremely well known to detect object in the image.
Therefore, it would have been obvious to combine Leppanen et al. with Stanley, Heinonen et al. and MacPhee et al. to obtain the invention as specified in claim 4.

With respect to claim 11, claim 11 is rejected as same reason as claim 4.
With respect to claim 18, claim 18 is rejected as same reason as claim 4.


Claims 6, 13 and 20 are rejected under 35 USC 103 as being unpatentable over Stanley (US Patent 10,614,307) in view of Heinonen et al. (US 9,784,836) and MacPhee et al. (“Comparison of approaches for estimating individual tree height–diameter relationships in the Acadian forest region”, Forestry 2018; 91, 132–146, doi:10.1093/forestry/cpx039, Advance Access publication 23 September 2017) further in view of Oberle et al (When a tree falls: Controls on wood decay predict standing dead tree fall and new risks in changing forests, PLOS ONE | https://doi.org/10.1371/journal.pone.0196712 May 9, 2018).
Stanley,  Heinonen et al. and MacPhee et al. teaches all the limitations of claim 1 as applied above from which claim 4 respectively depend.
 Heinonen et al. also teaches the risk value is calculated based on tree fitness (alignment of tree or stem curves of tree or dead standing tree) (col. 3 line 57- col. 4 line 5).
 Stanley, Heinonen et al. and MacPhee et al. do not teach expressly that the risk value is further calculated based on soil quality, and wind conditions.   
Oberle et al. teach risk value (when a tree falls, snag fall rate) is further calculated based on soil quality, and wind conditions (page 3, 3rd paragraph).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to identify risk based on soil quality, and wind conditions in the method of Stanley, Heinonen et al. and MacPhee et al.
      	The suggestion/motivation for doing so would have been that to use well known method to improve accuracy of tree fall (risk).
Therefore, it would have been obvious to combine Oberle et al. with Stanley,  Heinonen et al. and MacPhee et al. to obtain the invention as specified in claim 4.

With respect to claim 13, claim 13 is rejected as same reason as claim 6.
With respect to claim 20, claim 20 is rejected as same reason as claim 6.



Claim 7 is rejected under 35 USC 103 as being unpatentable over Stanley (US Patent 10,614,307) in view of Heinonen et al. (US 9,784,836),  MacPhee et al. (“Comparison of approaches for estimating individual tree height–diameter relationships in the Acadian forest region”, Forestry 2018; 91, 132–146, doi:10.1093/forestry/cpx039
Advance Access publication 23 September 2017) and Oberle et al. (When a tree falls: Controls on wood decay predict standing dead tree fall and new risks in changing forests, PLOS ONE | https://doi.org/10.1371/journal.pone.0196712 May 9, 2018)  further in view of Yuasa (US 2015/0063879).
Stanley, Heinonen et al., MacPhee et al. and Oberle et al. teach all the limitations of claim 6 as applied above from which claim 7 respectively depend.
Stanley, Heinonen et al., MacPhee et al. and Oberle et al do not teach expressly that the work order has been completed by determining that the risk value of the first tree is below a threshold amount.   
Yuasa teaches work order has been completed by determining value is smaller than  threshold amount.           	
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to verify completeness  using threshold in method of Stanley, Heinonen et al. and MacPhee et al.
      	The suggestion/motivation for doing so would have been that to use well known method to ensure job have been completed
Therefore, it would have been obvious to combine Yuasa with Heinonen et al., MacPhee et al. and Oberle et al. to obtain the invention as specified in claim 7.

With respect to claim 14, claim 14 is rejected as same reason as claim 7.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663